Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, so much of a decision and order of this Court dated April 3, 1995 (People v Jenkins, 214 AD2d 584 [1995]), as affirmed a sentence of the Supreme Court, Kings County, imposed June 11, 1991, upon his conviction under indictment No. 254/90.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Mastro, J.E, Rivera, Spolzino and Santucci, JJ., concur.